Citation Nr: 0424765	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  00-15 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for PTSD.  The veteran subsequently 
perfected this appeal.

In September 2002, the Board undertook additional development 
of the veteran's claim pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  In June 2003, the Board remanded this case for 
additional development and readjudication.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

In a statement received in April 2002, the veteran indicated 
that he had been diagnosed with chronic paranoid 
schizophrenia and believes that he has had this condition 
since Vietnam.  This could be construed as a claim for 
service connection for a psychiatric disability other than 
PTSD and this matter is referred to the RO for action deemed 
appropriate.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran served in combat in Vietnam.

3.  The preponderance of the evidence is against a finding 
that the veteran currently meets the diagnostic criteria for 
PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303. 3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 2001, the RO sent the veteran a letter advising him 
of the enactment of the VCAA.  He was notified of his and 
VA's respective obligations with respect to obtaining 
evidence.  He was also advised of the evidence necessary to 
substantiate his claim for service connection and was 
specifically informed that he needed to submit evidence of a 
current disability.  He was also notified that VA would be 
glad to assist him in obtaining any evidence.  

The July 1999 rating decision, the February 2000 statement of 
the case (SOC), the April 2000 supplemental statement of the 
case (SSOC), the May 2000 SSOC, the November 2000 SSOC, the 
December 2001 SSOC, and the April 2004 SSOC collectively 
notified the veteran of the laws and regulations pertinent to 
his claim and advised him of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.  The April 2004 SSOC also specifically set forth the 
regulations pertaining to VA's duty to assist.  

In December 1999, the RO requested that the veteran submit 
authorizations for release of information from Dr. K. and Dr. 
S.  The veteran did not submit the requested authorizations 
and thus, VA is unable to request these records.  The veteran 
reported that he had applied for benefits from the Social 
Security Administration (SSA) and the RO requested these 
records on several occasions.  In November 2003, SSA 
responded indicating that they could not send the requested 
medical records because after an exhaustive and comprehensive 
search, they were unable to locate the folder.  In response 
to information provided by the veteran, the RO has obtained 
VA treatment records and records from South Mississippi State 
Hospital.  The veteran has also been provided VA examinations 
in April 1998, August 2000, September 2003, and March 2004.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Background

The veteran's DD-214 indicates that he was in the United 
States Marine Corps and served in Vietnam.  Awards and 
decorations include the Combat Action Ribbon.  

Service medical records indicate that the veteran underwent a 
psychiatric consultation in May 1969.  The veteran reported 
that ever since returning from Vietnam he has found himself 
especially nervous and tense.  Diagnosis was "depression, 
emotionally unstable personality."  Examination for 
separation in November 1969 noted a previous diagnosis of 
emotionally unstable personality.  

An Order for Protective Custody dated in February 1997 
indicates that the veteran has PTSD from Vietnam.  He 
hallucinates seeing Marine Corps buddies that are not there 
and has typical flashbacks.

VA records for the period from approximately February 1997 to 
March 1998 indicate that the veteran was seen in the Baton 
Rouge Mental Hygiene Clinic on numerous occasions.  
Complaints included hearing voices, nervousness, depression, 
and sometimes having nightmares about Vietnam.  Diagnoses 
varied and included alcohol dependence; PTSD; psychosis, not 
otherwise specified (NOS); anxiety disorder; rule out 
schizophrenia; chronic alcoholism; probable PTSD; acute 
anxiety disorder; psychosis; history of PTSD; and auditory 
hallucinations - chronic schizophrenia.  

The veteran underwent a VA PTSD examination in April 1998.  
The veteran reported a history of alcohol dependence since 
returning from Vietnam.  Approximately two years prior, he 
began seeking VA psychiatric services and has tried various 
medications.  The veteran reported that he hears voices all 
of the time and has delusions of reference and paranoid 
delusions.  His psychotic symptoms began three to four years 
ago.  He has also experienced periodic depressed mood.  

The veteran denied most symptoms indicative of PTSD.  He 
completed psychological testing including the MMPI-2.  
Responses indicated a great deal of emotional distress and 
suggested that he was giving an honest and forthright account 
of his current emotional state.  Analysis of clinical scales 
suggested that the veteran leads an avoidant and schizoid 
lifestyle.  The veteran also completed the Mississippi Scale 
for Combat-Related PTSD and his scores were below that 
typically seen in veterans with combat-related PTSD.  Scores 
on the Beck Depression Inventory were indicative of mild to 
moderate depression.  

Axis I diagnostic impression was alcohol dependence, in 
sustained remission (due to indigence) and schizoaffective 
disorder, depressive type.  In summary, the examiner stated 
that the veteran was denying symptoms indicative of chronic 
PTSD, but was experiencing severe psychotic symptoms and a 
current affective disturbance that grossly interfered with 
his social and occupational functioning.  Due to his mental 
state, the veteran was unable to maintain employment.  

In August 1998, the veteran presented to the VA clinic with 
complaints of chronic auditory and visual hallucinations and 
situational depression.  He thinks about Vietnam and has had 
guilt in the past.  He denied hyper-startle response and 
nightmares, but some of the voices in his head are related to 
Vietnam.  Diagnosis was psychotic disorder, NOS; depressive 
disorder, NOS; PTSD; alcohol abuse; and non-compliance.  The 
veteran was seen in January 1999 for medication management.  
He complained of hearing voices.  He has thoughts of Vietnam, 
but denied any flashbacks or nightmares.  Impression was 
alcohol abuse; psychotic disorder, NOS; and anxiety disorder, 
NOS.  Subsequent mental health records indicate continued 
complaints of hearing voices.  The veteran was reportedly 
non-compliant with his medication and drinks regularly.  
Multiple diagnoses were rendered and included anxiety 
disorder, NOS, and rule out PTSD in March and May 1999.  In 
July 1999, the veteran was diagnosed as having psychotic 
disorder, NOS and schizophrenia, paranoid type.  

The veteran underwent a VA PTSD examination in August 2000.  
The veteran reported that he was involved in several 
firefights in Vietnam, but was not wounded.  He had 
occasional nightmares about his Vietnam experiences, but 
these faded away after two or three years.  The nightmares do 
not currently occur and he sleeps well.  Gunfire makes him 
feel nervous, but he has no problems with firecrackers or 
other sudden noises.  He avoids Vietnam movies because he 
thinks they are stupid.  He has begun reviewing some Vietnam 
books in recent years.  

On mental status examination, the veteran endorsed auditory 
hallucinations that are almost constant as well as some ideas 
of reference and a delusional belief that somehow the 
government has been involved in the production of his 
auditory hallucinations.  He also described thought 
insertion.  

Axis I diagnosis was psychosis, NOS, and alcohol dependence, 
sustained partial remission.  The examiner noted that the 
veteran gives a history of some PTSD symptoms, but did not 
meet the DSM-IV criteria for the diagnosis.  The examiner 
further indicated that the veteran clearly has a psychotic 
condition.  While there was a history of depressive 
symptomatology, the symptoms were not severe enough to 
justify a diagnosis of schizoaffective disorder.

Psychiatry consultation note dated in June 2001 indicates 
that the veteran was hearing voices, which makes him nervous 
and prevents him from sleeping.  He denied combat related 
flashbacks, but has experienced nightmares of Vietnam in the 
past.  Axis I diagnosis was alcohol dependency and psychosis, 
NOS.

A VA discharge summary indicates that the veteran was 
admitted to the medical center on October 17, 200l.  He was 
brought to the hospital from jail because he had been a 
danger to himself and others.  During his stay, the veteran 
was maintained on Risperdal and was doing quite well.  He 
kept saying that he was relieved to know that he is 
schizophrenic and was being treated.  His delusions and 
hallucinations were noted to have resolved.  He was 
discharged approximately four weeks later with a diagnosis of 
schizophrenia chronic paranoid type.  

On May 15, 2002, the veteran was admitted to South 
Mississippi State Hospital on an involuntary commitment 
because he was thought to present a danger to self and 
others.  The veteran hears voices and has paranoid delusions.  
Following admission, the veteran began the process of 
individual, group, and milieu therapy.  He reported feeling 
claustrophobic on the locked unit, which triggered flashbacks 
of combat experiences.  Upon report of this, his Risperdal 
was increased.  During his stay, the veteran remained 
isolative, but did attend groups.  He admitted to feeling 
paranoid at times with the enemy around him.  

Psychological testing revealed highly significant scores on 
anxiety disorder, dysthymic disorder, alcohol dependence, and 
significant scores on somatoform disorder, major depression, 
and thought disorder scales.  On the personality scales, he 
had highly significant scores on depressive, schizoid, 
dependent and avoidance scale, and significant negativistic 
scales score.  

Axis I discharge diagnosis was alcohol abuse, alcohol-induced 
psychosis, and chronic PTSD.  Axis II diagnosis was 
personality disorder, NOS with schizoid and cluster C traits.  

VA treatment records from approximately November 2002 to June 
2003 indicate that the veteran was seen in psychiatric 
supportive therapy.  Diagnoses included chronic paranoid 
schizophrenia, PTSD, and alcohol abuse.  

The veteran underwent a VA PTSD examination in September 
2003.  The veteran reported that he becomes paranoid from 
time to time and hears auditory hallucinations.  Regarding 
his military service, the veteran reported he was involved in 
some firefights.  He does not like to discuss them or think 
about them.  He feels that he has put the entire Vietnam 
experience behind him.  He does not have any nightmares or 
intrusive thoughts.  He can watch war movies, but does not 
enjoy them.  He becomes depressed because he is lonely and 
the voices won't stop.  

The examiner noted that the veteran is grossly paranoid from 
time to time if he does not take his antipsychotic medication 
and that "[i]n short, the psychosis began rather late in his 
life, and it does not appear to be schizophrenia.  The exact 
etiology is unknown."  The examiner further stated that the 
veteran does not have PTSD.  Axis I diagnosis was psychosis, 
NOS; and alcohol dependence, mild.

The veteran most recently underwent a VA PTSD examination in 
March 2004.  The veteran's claims folder was reviewed and 
psychological testing was accomplished.  The veteran was 
extremely reluctant to discuss his combat experiences.  He 
indicated that he spent a lot of time in bunkers and tries 
not to think about it.  He reported a full range of combat 
activities.  On mental status examination, the veteran 
reported regularly experiencing auditory hallucinations.  The 
voices he hears are never the voices of friends from Vietnam.  
He remembers voices from Vietnam, but does not experience 
them as hallucinations.  The voices occasionally comment on 
his activities in Vietnam, but these comments do not create 
emotional disturbance for him and he can easily dismiss them.  
He also reported depressive symptomatology.  

The veteran reported that he has very occasional intrusive 
thoughts regarding combat, but that when such thoughts occur, 
they do not trouble him.  He reported that he was pleased 
with his thoughts about Vietnam and denied any history of 
flashbacks.  He seldom has nightmares and when he does have a 
bad dream, he is able to wake up and recover relatively 
quickly.  He also reported that he is successful at avoiding 
stimuli that remind him of the war.  He attended a meeting of 
combat veterans, but was upset by this and did not return to 
the group.  

In summary, the examiner stated the following:

This veteran meets all criteria for a 
diagnosis of schizoaffective disorder.  
He reports psychotic episodes that meet 
criteria for a diagnosis of 
schizophrenia, depressive symptoms that 
meet criteria for a diagnosis of major 
depression, and is able to report that 
such symptom clusters can occur 
independently of each other.  He does not 
meet criteria B for the [PTSD] diagnosis 
at this time.  Despite repeated 
questioning, he denied significant 
symptomatology due to spontaneous 
intrusive memories, nightmares, 
flashbacks, physiological responsiveness 
to trauma related cues, or psychological 
responsiveness to trauma related cues.  
It appears that it is likely that [the 
veteran] has met criteria for [PTSD] in 
the past.  While it is possible that he 
met criteria for [PTSD] during his 
hospital stay of 2002, no full survey of 
[PTSD] disorder symptomatology was 
available for review from the assessment 
conducted at that time.  His [PTSD] is a 
chronic, phasic, disorder, and [the 
veteran] clearly has sustained exposure 
to trauma related events, the possibility 
that [the veteran] will meet full 
criteria for a diagnosis of [PTSD] in the 
future cannot be conclusively eliminated.

Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).  

On June 18, 1999, and retroactive to March 7, 1997, the 
regulation regarding service connection for PTSD was amended.  
The veteran's claim for service connection for PTSD was 
received on March 10, 1997, and therefore, the Board will 
consider only the amended regulation.  Establishing service 
connection for PTSD currently requires: (1) medical evidence 
diagnosing PTSD in accordance with § 4.125(a) of this chapter 
(which incorporates the provisions of DSM-IV); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2003); see Cohen v. Brown, 10 Vet. App. 
128 (1997).  

As illustrated by the background section of this decision, 
the record contains numerous psychiatric evaluations and the 
veteran has been diagnosed with various psychotic and 
psychoneurotic disorders.  The bulk of the medical evidence, 
however, suggests that the veteran has a psychotic condition, 
as opposed to PTSD.  The April 1998, August 2000, September 
2003, and March 2004 VA examiners all concluded that the 
veteran did not have PTSD at the time of the examinations.  
 
The record contains diagnoses of PTSD in both VA outpatient 
notes and the June 2002 private discharge summary.  The 
Board, however, does not find these records as probative as 
the VA examinations of record, particularly the March 2004 VA 
examination report.  The VA outpatient records and the 
private discharge summary indicate predominant complaints of 
psychotic symptoms and do not provide any rationale for the 
conclusion that the veteran meets the criteria for PTSD.  The 
Board notes that psychiatric testing was performed during the 
veteran's private hospitalization, but there is no indication 
that the combat exposure scale was administered, and it is 
unclear what findings were considered to substantiate the 
diagnosis.  Further, there is no indication that the 
veteran's claims folder was available for review.

On the other hand, the March 2004 VA examiner had the 
opportunity to review the entire claims folder, including the 
June 2002 private discharge summary.  The examination report 
also discussed the relevant diagnostic criteria and provided 
extensive rationale for the conclusion that criterion B was 
not met.  (Criterion B, as defined by DSM-IV, discusses the 
persistent reexperiencing of the traumatic event).  

The Board acknowledges the May 2004 examiner's conclusion 
that it is likely that the veteran met the criteria for PTSD 
in the past and there is a possibility that he will meet it 
in the future.  Notwithstanding, the examiner specifically 
indicated that the veteran meets the criteria for 
schizoaffective disorder and does not currently have PTSD.
 
The veteran has reported participation in combat and this is 
clearly supported by the evidence of record.  In the absence 
of evidence to the contrary, his lay testimony alone may 
establish the occurrence of claimed in-service stressor.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2003).  Notwithstanding, without a current diagnosis of 
PTSD, the additional requirement of a linkage between the 
identified stressor and his current symptomatology is not 
material.  

The Board recognizes that the claims folder contains evidence 
favorable to the veteran's claim.  On review, however, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran currently meets the 
diagnostic criteria for PTSD.  Consequently, the doctrine of 
reasonable doubt is not for application, see 38 U.S.C.A. 
§ 5107(b) (West 2002), and service connection is not 
warranted.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



